DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.
Claims directed toward purely data such as alphanumeric data, image data, video data or music data are not directed toward a process since the data by itself does not perform any steps or acts.  And, the claims are not directed toward machine, manufacture or composition of matter because those categories require a tangible object which is not satisfied by pure data.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claim is directed toward a bitstream of video image data which is not any of the four eligible categories of invention.  
 As disclosed in claim 24, “a bitstream representing a video image for transmitting via network or storing in the storage, the bitstream being generated by performing the steps of: writing, into a sequence 
However, if claim 24 would be amended to disclose “an apparatus for encoding a bitstream of video image data, the apparatus comprising: a processor and memory for storing computer executable instructions that, when executed by the processor, cause the apparatus to carry out steps of…”, and then list the steps of encoding the video image data, and thus making the claim eligible under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 23 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kadono (US 2004/0076237).
Regarding claim 23, Kadono discloses a non-transitory computer-readable medium storing a bitstream to be transmitted, the bitstream being generated by performing the steps of: 
writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for encoding the pictures and (ii) reference list 2 descriptions which correspond one-to-one with the buffer descriptions, each of the reference list descriptions indicating a correspondence relationship between one of the reference pictures that is specified by a corresponding one of the buffer descriptions and an index for identifying the reference picture; writing, into a header of one of slices in one of the pictures, selecting information indicating one of the buffer descriptions; and (i) specifying one of the reference pictures held in the buffer using the buffer description indicated by the selecting information, (ii) encoding the one of the slices using the specified reference picture, and (iii) writing, into the encoded sequence, the encoded slice and the index that identifies the specified reference picture in the reference list description that corresponds to the buffer description indicated by the selecting information, wherein syntax elements included in the sequence header are applied to all of the pictures in the encoded sequence, the syntax elements included in the sequence header including the buffer descriptions and the reference list descriptions, and wherein syntax elements included in a header of each of the slices are applied to all blocks in the slice, the syntax elements included in the header of the one of the slices including the selecting information (paragraph [257], Kadono discloses a computer readable data medium such as CD-ROM, floppy disk, hard disk drive, etc.).  
Note claim 23 is directed to “a non-transitory computer-readable medium’'. The non-transitory computer-readable medium without functional relationship between the computer readable medium and the rest of recited features of the claim “storing a bitstream to be transmitted, the bitstream being generated by performing the steps of: writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for encoding the pictures and (ii) 
When determining the scope of the claim, the above features of claim 23 were not given patentable weight. See MPEP 2111.05 (III).  Thus, the computer-readable data recording medium such as CD-ROM, floppy disk, or a hard disk drive disclosed in Kadono meets Applicant’s claim 23. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,891,613. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of present Application ‘974 is very similar to claim 1 of Patent ‘613 in that both claim 22 of present Application ‘974 and claim 1 of Patent ‘613 disclose “…writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for encoding the pictures and (ii) reference list descriptions which correspond one-to-one with the buffer descriptions, each of the reference list descriptions indicating a correspondence relationship between one of the reference pictures that is specified by a corresponding one of the buffer descriptions and an index for identifying the reference picture; writing, into a header of one of slices in one of the pictures, selecting information indicating one of the buffer descriptions; and (i) specifying one of the reference pictures held in the buffer using the buffer description indicated by the selecting information, (ii) encoding the one of the slices using the specified reference picture, and (iii) writing, into the encoded sequence, the encoded slice and the index that identifies the specified reference .
Claim 1 of Patent ‘613 discloses a method of image encoding for specifically permitting the transport of a video bitstream of data, whereas claim 22 of present Application ‘974 is broader than claim 1 of Patent ‘613 since claim 22 of present Application ‘974 discloses a transport of a video bitstream of data, which involves the steps of encoding the video image data that includes “…writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for encoding the pictures and (ii) reference list descriptions which correspond one-to-one with the buffer descriptions, each of the reference list descriptions indicating a correspondence relationship between one of the reference pictures that is specified by a corresponding one of the buffer descriptions and an index for identifying the reference picture; writing, into a header of one of slices in one of the pictures, selecting information indicating one of the buffer descriptions; and (i) specifying one of the reference pictures held in the buffer using the buffer description indicated by the selecting information, (ii) encoding the one of the slices using the specified reference picture, and (iii) writing, into the encoded sequence, the encoded slice and the index that identifies the specified reference picture in the reference list description that corresponds to the buffer description indicated by the selecting information, wherein syntax elements included in the sequence header are applied to all of the pictures in the encoded sequence, the syntax elements included in the sequence header including the buffer descriptions and the reference list descriptions, and wherein syntax elements included in a header of each of the slices are applied to all blocks in the slice, the syntax elements included in the header of the one of the slices including the selecting information”. Thus, claim 22 of present Application ‘974 is anticipated by claim 1 of Patent ‘613.
Similarly, claim 23 of present Application ‘974 is also similar to claim 1 of Patent ‘613 in that both disclose “…writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions 
And finally, claim 24 of present Application ‘974 is also similar to claim 1 of Patent ‘613 in that both disclose “…writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for encoding the pictures and (ii) reference list descriptions which correspond one-to-one with the buffer descriptions, each of the reference list descriptions indicating a correspondence relationship between one of the reference pictures that is specified by a corresponding one of the buffer descriptions and an index for identifying the reference picture; writing, into a header of one of slices in one of the pictures, selecting information indicating one of the buffer descriptions; and (i) specifying one of the reference pictures held in the buffer using the buffer description indicated by the selecting information, (ii) encoding the one of the slices using the specified reference picture, and (iii) writing, into the encoded sequence, the encoded slice and the index that 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488